Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 21, 2004, is entered into by and among
Huntsman International LLC, a Delaware limited liability company (the
“Borrower”), Huntsman International Holdings LLC, a Delaware limited liability
company (“Holdings”), the undersigned financial institutions, including Deutsche
Bank Trust Company Americas, in their capacities as lenders hereunder
(collectively, the “Lenders,” and each individually, a “Lender”), Deutsche Bank
Trust Company Americas, as Administrative Agent (“Administrative Agent”) for the
Lenders, Deutsche Bank Securities Inc., as Co-Lead Arranger and Joint Book
Runner, Citigroup Global Markets Inc., as Co-Lead Arranger, Co-Syndication Agent
and Joint Book Runner, JP Morgan Securities Inc., as Co-Documentation Agent, UBS
Securities LLC, as Co-Syndication Agent, Credit Suisse First Boston, as
Co-Documentation Agent, Merrill Lynch, Pierce Fenner & Smith Inc., as
Co-Documentation Agent (collectively, the “Agents” and each individually, an
“Agent”).  Terms used herein and not otherwise defined herein shall have the
same meanings as specified in the Credit Agreement (as defined below).

 

RECITALS:

 

A.            The Borrower, Holdings, the Lenders, the Agents and the
Administrative Agent have heretofore entered into that certain Amended and
Restated Credit Agreement dated as of July 13, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B.            The Borrower and Holdings have requested that the Credit Agreement
be amended so as to provide for a new class of Term B Dollar Loans to be
referred to as the New Term B-1 Dollar Loans (as hereinafter defined) having
substantially identical terms with and in the same aggregate principal amount as
the outstanding Term B Dollar Loans (as defined in the Credit Agreement prior to
giving effect to this Amendment) (the “Existing Term B Dollar Loans”), except as
such terms are amended hereby.

 

C.            As of the Repricing Effective Time (as hereinafter defined), the
outstanding Existing Term B Dollar Loans will be converted into, or, in the case
of Exiting Term B Dollar Lenders (as hereinafter defined), repaid in full with
the proceeds of, the New Term B-1 Dollar Loans.

 

D.            Each Lender having a New Term B-1 Dollar Commitment (as
hereinafter defined) in excess of its outstanding principal amount of Existing
Term B Dollar Loans as of the Repricing Effective Time (each such Lender an
“Increasing Term B Dollar Lender”) shall make New Term B-1 Dollar Loans in the
amount of the excess of such Lender’s New Term B-1 Dollar Commitment over such
Increasing Term B Dollar Lender’s outstanding principal amount of Existing Term
B Dollar Loans the proceeds of which shall be used by the Borrower to repay the

 

--------------------------------------------------------------------------------


 

outstanding principal amount of Existing Term B Dollar Loans of existing Lenders
that are not signatories to this Amendment (each such Lender, an “Exiting Term B
Dollar Lender”).

 

E.             Each Lender having Existing Term B Dollar Loans outstanding as of
the Repricing Effective Time who is signatory to this Amendment (each such
Lender a “Continuing Term B Dollar Lender”) shall be deemed, as of the Repricing
Effective Time in accordance with the provisions hereof, to have converted its
Existing Term B Dollar Loans into New Term B-1 Dollar Loans in the same
aggregate principal amount as such Lender’s New Term B-1 Dollar Commitment
(less, in the case of any Increasing Lender, the amount of New Term B-1 Dollar
Loans used to repay Exiting Lenders’ Existing Term B Dollar Loans).

 

F.             Borrower shall pay to each Lender having Existing Term B Dollar
Loans outstanding as of the Repricing Effective Time all accrued and unpaid
interest on such Existing Term B Dollar Loans as of the Repricing Effective
Time.

 

G.            The Borrower and Holdings have further requested that immediately
following the effectiveness of the repricing amendments set forth in Section 1
hereof, each Lender with New Term B Dollar Loans and each other Lender signatory
hereto further amend the Credit Agreement to reflect certain other changes
thereto as more fully described in Section 2 hereof.

 

H.            The Administrative Agent, the Lenders and the Agents signatory
hereto, together with the Borrower and Holdings, are willing to amend the Credit
Agreement subject to the terms and conditions of this Amendment.

 

I.              This Agreement constitutes a Loan Document and these Recitals
shall be construed as part of this Amendment.

 

NOW, THEREFORE, in consideration of the recitals herein contained and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.     Repricing Amendments.

 

Subject to the conditions set forth in Section 3 hereof, the Credit Agreement is
hereby amended as of the Repricing Effective Time (as defined in Section 3(a)
hereof) as follows:

 

(a)  Section 1.1 of the Credit Agreement is amended by inserting the following
new definitions in alphabetical order therein:

 

“Additional Amendments Effective Time” has the meaning set forth in the First
Amendment.

 

“Continuing Term B Dollar Lender” is defined in the Recitals to the First
Amendment.

 

“Converted Term B Dollar Loans” is defined in Section 2.1(a)(i).

 

2

--------------------------------------------------------------------------------


 

“Existing Term B Dollar Loans” is defined in the Recitals to the First
Amendment.

 

“Exiting Term B Dollar Lender” is defined in the Recitals to the First
Amendment.

 

 “First Amendment” means the First Amendment to Amended and Restated Credit
Agreement dated as of December 21, 2004 by and among the Borrower, Holdings, the
Lenders signatory thereto and the Administrative Agent.

 

“First Amendment Effective Date” means the date on which each of the Repricing
Effective Time and Additional Amendments Effective Time have occurred.

 

“Increasing Term B Dollar Lender” is defined in the Recitals to the First
Amendment.

 

“New Term B-1 Dollar Commitment” means the commitment of a Lender to make
(and/or convert from Existing Term B Dollar Loans) as of the Repricing Effective
Time New Term B-1 Dollar Loans pursuant to subsection 2.1(a)(i) and “New Term
B-1 Commitments” means such commitment of all Lenders in the aggregate.

 

“New Term B-1 Dollar Loans” is defined in Section 2.1(a)(i).

 

“Repricing Effective Time” has the meaning set forth in the First Amendment.

 

“Term B Dollar Conversion” is defined in Section 2.1(a)(i).

 

(b)           Section 1.1 of the Credit Agreement is further amended by deleting
the table in the definition of “Applicable Base Rate Margin” and replacing it
with the following new tables:

 

Most Recent
Leverage Ratio

 

Applicable Base Rate Margin for
Domestic Revolving Loans and
Multicurrency Revolving Loans

 

Less than or equal to 2.5 to 1

 

1.00

%

 

Greater than 2.5 to 1 but less than or equal to 3.0 to 1

 

1.25

%

 

Greater than 3.0 to 1 but less than or equal to 3.5 to 1

 

1.50

%

 

Greater than 3.5 to 1 but less than or equal to 4.5 to 1

 

1.75

%

 

Greater than 4.5 to 1

 

2.00

%

 

 

3

--------------------------------------------------------------------------------


 

 

Most Recent
Leverage Ratio

 

Applicable
Base Rate
Margin for
Term B Dollar Loans

 

Less than or equal to 4.25 to 1

 

1.00

%

 

Greater than 4.25 to 1

 

1.25

%

 

 

(c)           Section 1.1 of the Credit Agreement is further amended by deleting
the table in the definition of “Applicable Eurocurrency Margin” therein in its
entirety and replacing it with the following new tables:

 

Most Recent
Leverage Ratio

 

Applicable
Eurocurrency
Margin for Domestic
Revolving Loans and
Multicurrency
Revolving Loans

 

Applicable
Eurocurrency Margin
for
Term B Euro Facility

 

 

 

 

 

 

 

Less than or equal to 2.5 to 1

 

2.25

%

3.00

%

Greater than 2.5 to 1 but less than or equal to 3.0 to 1

 

2.50

%

3.00

%

Greater than 3.0 to 1 but less than or equal to 3.5 to 1

 

2.75

%

3.00

%

Greater than 3.5 to 1 but less than or equal to 4.5 to 1

 

3.00

%

3.00

%

Greater than 4.5 to 1

 

3.25

%

3.25

%

 

Most Recent
Leverage Ratio

 

Applicable
Eurocurrency Margin
for
Term B Dollar Facility

 

Less than or equal to 4.25 to 1

 

2.25

%

Greater than 4.25 to 1

 

2.50

%

 

4

--------------------------------------------------------------------------------


 

(d)           Section 1.1 of the Credit Agreement is further amended by amending
and restating the definition of “Lenders” to read as follows:

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” pursuant to Section 12.8 and any Person that becomes a Lender by
issuance of Additional Term Loans pursuant to Section 2.1(a)(ii) or a Lender by
issuance or conversion of Replacement Term Loans pursuant to Section 12.8(c).

 

(e)           Section 1.1 of the Credit Agreement is further amended by amending
and restating the definition of “Scheduled Term B Dollar Repayments” to read as
follows:

 

“Scheduled Term B Dollar Repayments” means, with respect to the principal
payments on the Term B Dollar Loans for each date set forth below, that
principal amount of Term B Dollar Loans set forth opposite thereto:

 

Scheduled Term B Dollar Loan

 

Date

 

Principal Payment

 

 

 

 

 

June 30, 2005

 

$

13,050,000

 

 

 

 

 

June 30, 2006

 

$

13,050,000

 

 

 

 

 

June 30, 2007

 

$

13,050,000

 

 

 

 

 

June 30, 2008

 

$

13,050,000

 

 

 

 

 

June 30, 2009

 

$

13,050,000

 

 

 

 

 

Term B Loan Maturity Date

 

$

1,239,750,000

 

 

 

or the aggregate principal amount of Term B Dollar Loans then outstanding.

 

 

(f)            Section 1.1 of the Credit Agreement is further amended by
amending and restating the definition of “Term B Dollar Facility” to read as
follows:

 

“Term B Dollar Facility” means the credit facility under this Agreement
evidenced by the New Term B-1 Dollar Commitments and the Term B Dollar Loans
(including, for purposes of clarification, the Converted Term B Dollar Loans).

 

(g)           Section 1.1 of the Credit Agreement is further amended by amending
and restating the definition of “Term B Dollar Lender” to read as follows:

 

“Term B Dollar Lender” means any Lender which has a New Term B-1 Dollar
Commitment or is owed a Term B Dollar Loan (or a portion thereof).

 

5

--------------------------------------------------------------------------------


 

(h)           Section 2.1(a)(i) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Subject to the terms and conditions hereof and Section 3 of the First
Amendment, (A) each Continuing Term B Dollar Lender agrees to convert (each such
conversion an “Term B Dollar Conversion”) its Existing Term B Dollar Loans into
new term loans under this Agreement in an amount equal to the outstanding
principal amount of such Lender’s Existing Term B Dollar Loans (in each case,
the “Converted Term B Dollar Loans”) immediately prior to the Repricing
Effective Time; and (B) each Increasing Term B Dollar Lender agrees to convert
its Existing Term B Dollar Loans pursuant to the Term B Dollar Conversion and
also agrees to make a new loan in Dollars (each such loan, together with all
Converted Term B Dollar Loans, the “New Term B-1 Dollar Loans” and, after giving
effect to the refinancing or conversion of all outstanding Existing Term B
Dollar Loans as of the Repricing Effective Time, the “Term B Dollar Loans”) to
the Borrower as of the Repricing Effective Time in the aggregate principal
amount of such Lender’s New Term B-1 Dollar Commitment.  The Borrower, Holdings,
Administrative Agent and Lenders party hereto further acknowledge and agree that
(x) on the Amendment and Restatement Effective Date, the Term B Euro Lenders
made loans to the Borrower in Euros (the “Term B Euro Loans” and, together with
the Term B Dollar Loans, the “Term B Loans”) which Term B Euro Loans remain
outstanding on the First Amendment Effective Date in the principal amount of
€50,000,000; and (y) on the First Amendment Effective Date, after giving effect
to the conversion and/or issuance of New Term B-1 Dollar Loans, the aggregate
principal amount of Term B Dollar Loans outstanding is equal to
$1,305,000,000.   No amount of a Term B Loan which is repaid or prepaid by
Borrower may be reborrowed hereunder.  The New Term B-1 Dollar Loans issued by
Increasing Term B Dollar Lenders (i) shall, be incurred by the Borrower pursuant
to a single drawing, which shall be as of the Repricing Effective Time, (ii)
shall be denominated in Dollars, (iii) shall be Loans maintained as the same
Type as the Existing Term B Dollar Loans which they replace or convert,
provided, that all Term B Dollar Loans made by the Term B Dollar Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term B Dollar Loans of the same Type and shall, in
the case of Eurocurrency Loans, have the same Interest Period as the Interest
Periods applicable to the Existing Term B Dollar Loans on the First Amendment
Effective Date.”

 

(i)            The Credit Agreement is further amended by adding a new Section
4.8 thereto to read as follows:

 

“4.8         Prepayment Premium.  Notwithstanding anything else in this
Agreement to the contrary, any voluntary prepayment of all or substantially all
of the Term B Dollar Loans effected after the First Amendment Effective Date but
on or prior to the first anniversary of the First Amendment Effective Date with
the proceeds of a substantially concurrent issuance or incurrence of new senior
secured loans which (x) are incurred for the primary purpose of refinancing the
Term B Dollar Loans and decreasing the Applicable Base Rate Margin or Applicable
Eurodollar Margin with respect thereto, (y) otherwise have terms and conditions
(and are in an aggregate principal amount) substantially the same as those of
the Term B Dollar Loans as in effect prior to the prepayment thereof and (z) are
not otherwise in connection with a transaction and any transactions related
thereto which would be prohibited by this Agreement (as

 

6

--------------------------------------------------------------------------------


 

determined prior to giving effect to any amendment or waiver of this Agreement
being adopted in connection with such transaction and related transactions)
shall be accompanied by a prepayment fee equal to 1.00% of the aggregate
principal amount of such prepayment.”

 

(j)            The Credit Agreement is further amended by adding a new Section
4.2(e) thereto:

 

“(e)         Termination of New Term B-1 Dollar Commitments.  The New Term B-1
Dollar Commitments shall terminate on the expiration of the Repricing Effective
Time after giving effect to the Borrowing (or conversion, as the case may be) of
the New Term B-1 Dollar Loans on such date.”

 

(k)           Section 6.8(a) of the Credit Agreement is hereby amended by adding
the following new sentence immediately at the end thereof:

 

“The Existing Term B Dollar Loans of all Exiting Term B Dollar Lenders shall be
paid in full with the gross proceeds of any New Term B-1 Dollar Loans issued by
Increasing Term B Dollar Lenders as of the Repricing Effective Time.”

 

SECTION 2.     Other Amendments to Credit Agreement.

 

Subject to the conditions set forth in Section 3 of this Amendment, as of the
Additional Amendments Effective Time, each Term B Dollar Lender holding New Term
B-1 Dollar Loans and each other Lender party to this Amendment agrees to further
amend the Credit Agreement effective as of December 1, 2004 as follows:

 

(a)  Section 1.1 of the Credit Agreement is further amended by inserting the
following new definitions in alphabetical order therein:

 

“Available Liquidity” means, at any date, the sum of (i) the Total Available
Revolving Commitments on such date plus (ii) unrestricted cash, Cash Equivalents
and the Dollar Equivalent of Foreign Cash Equivalents held by the Borrower and
its Subsidiaries.

 

“Total Available Revolving Commitments” means an amount equal to the sum of the
Dollar Equivalent of the aggregate Available Multicurrency Revolving Commitments
of all Lenders plus the aggregate Available Domestic Revolving Commitments of
all Lenders.

 

(b)           Section 1.1 of the Credit Agreement is further amended by amending
the last sentence of the definition of “Change of Control “ therein in its
entirety and replacing it with the following sentence:

 

“Change of Control shall also mean any “Change of Control” as defined in the
Senior Subordinated Note Documents or Senior Note Documents; provided that any
such “Change of Control” occurring as a result of an Initial Public Offering
shall not constitute a Change of Control hereunder unless concurrently with or
within ninety (90) days of such “Change of Control” any holder or holders of
Senior Subordinated Notes or Senior Notes, as applicable, exercises their option
to put or tender such Senior Subordinated Notes or such Senior

 

7

--------------------------------------------------------------------------------


 

Notes, as applicable, in aggregate principal amount for all such Senior
Subordinated Notes or Senior Notes so put or tendered in excess of $15,000,000.”

 

(c)           Section 1.1 of the Credit Agreement is further amended by amending
and restating the definition of “Initial Public Offering” therein in its
entirety and replacing it with the following new definition:

 

“Initial Public Offering” means an initial public offering of Huntsman LLC, any
Parent Company, or Holdings.”

 

(d)           Section 1.1 of the Credit Agreement is further amended by amending
the definition of “Consolidated EBITDA” by deleting the “and” immediately
preceding clause (v) therein and replacing it with a “;” and by adding the
following new clause (vi) to such definition immediately following clause (v):

 

“ and (vi) any call premiums paid in connection with any repayment or
refinancing of Indebtedness permitted hereunder and each write-off of deferred
financing costs due to any early extinguishment of Indebtedness permitted
hereunder and in each case occurring on or after December 1, 2004.”

 

(e)           Section 1.1 of the Credit Agreement is further amended by amending
the definition of “Permitted Refinancing Indebtedness” by adding the following
new language immediately at the end of clause (iii) of such definition “plus any
call premiums and other expenses paid in connection with such refinancing”.

 

(f)            Section 1.1 of the Credit Agreement is further amended by
amending the definition of “Permitted Restructuring Charges” by (i) deleting the
figures $300,0000,000 and $150,000,000 therein and replacing such figures with
$350,000,000 and $170,000,000. respectively; and (ii) deleting the language “as
described on Schedule 1.1(c) hereto” which appears at the end of such
definition.

 

(g)           Section 8.2(r) of the Credit Agreement is hereby amended by adding
the following new sentence immediately at the end thereof:

 

“provided, however, in addition to the foregoing (and not to be counted against
the baskets set forth in this Section 8.2(r)), Borrower may incur Indebtedness
consisting of unsecured Guarantee Obligations not exceeding the Dollar
Equivalent of $15,000,000 in respect of obligations incurred in connection with
the construction of the New LDPE Facility;”

 

(h)           Section 8.4 of the Credit Agreement is hereby amended by deleting
the “and” immediately before clause (y) in the first parenthetical thereof and
by adding the following new language immediately at the end of such clause (y):

 

“and (z) dividends and distributions made by Borrower to Holdings, after or
concurrently with the closing of an Initial Public Offering, in an aggregate
amount not to exceed the lesser of $50 million or that amount permitted by the
Senior Notes Documents or Senior

 

8

--------------------------------------------------------------------------------


 

Subordinated Notes Documents, provided, that:  (i) the proceeds of such
dividends and distributions shall be applied to prepay those certain 13.375%
Senior Discounted Notes due 2009 issued by Holdings and (ii) there shall be at
least $250 million in Available Liquidity after giving effect to such dividend
or distribution.”

 

SECTION 3.     Conditions to Effectiveness of the Amendment.  The provisions of
this Amendment (other than those contained in Section 2) shall become effective
upon the date of the satisfaction of all of the conditions set forth in this
Section 3 (the “Refinancing Effective Time”) and the provisions of Section 2 of
this Amendment shall become effective immediately after the occurrence of the
Refinancing Effective Time (the “Additional Amendments Effective Time”):

 

3.1           Proper Execution and Delivery of Amendment.  Borrower, Holdings,
the Administrative Agent and the Lenders required by Section 12.1 of the Credit
Agreement shall have duly executed and delivered to Administrative Agent this
Amendment.

 

3.2           Delivery of Credit Party Documents.  On or before the date hereof,
Borrower shall deliver or cause to be delivered to Administrative Agent the
following with respect to each of Borrower, each Credit Party and Holdings,
each, unless otherwise noted, dated the First Amendment Effective Date:

 

(a)           Certified copies of its Certificate of Formation, together with a
good standing certificate from the Secretary of State of the jurisdiction of its
incorporation and each other state in which it is qualified as a foreign
corporation to do business and where failure to be so qualified would have a
Material Adverse Effect and, to the extent generally available, a certificate or
other evidence of good standing as to payment of any applicable franchise or
similar taxes from the appropriate taxing authority of each of such states, each
dated a recent date prior to the First Amendment Effective Date or, in the event
that any such document has been previously delivered by the Borrower to the
Administrative Agent, a certificate executed by a Responsible Officer of the
Borrower indicating that no change has occurred with respect to such document;

 

(b)           Copies of its operating agreement or limited liability company
agreement, certified by its corporate secretary or an assistant secretary or a
certificate of the lack of any change thereto since the Initial Borrowing Date
or, in the event that any such document has been previously delivered by the
Borrower to the Administrative Agent, a certificate executed by a Responsible
Officer of the Borrower indicating that no change has occurred with respect to
such document;

 

(c)           Resolutions of its members, manager or board of managers  (i)
approving and authorizing the execution, delivery and performance of this
Amendment, and (ii) approving and authorizing the execution, delivery and
performance of the other Loan Documents to which it is a party and all
transactions related thereto, in each case certified as of the First Amendment
Effective Date by its corporate secretary or an assistant secretary as being in
full force and effect without modification or amendments;

 

9

--------------------------------------------------------------------------------


 

(d)           Signature and incumbency certificates of its officers executing
this Amendment;

 

(e)           a reaffirmation of each Security Document to which such Person is
a party;

 

(f)            an opinion of Vinson & Elkins LLP, special counsel to the Credit
Parties, addressed to Administrative Agent and each of the Lenders and dated the
First Amendment Effective Date, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall cover such matters incident
to the transactions contemplated herein and in the other Loan Documents as the
Administrative Agent may reasonably request;

 

(g)           evidence, satisfactory to the Administrative Agent, that the
Borrower has used the proceeds of the New Term B-1 Dollar Loans to refinance the
Existing Term B Dollar Loans; and

 

(h)           Such other instruments and documents in respect of such matters as
Administrative Agent shall reasonably request.

 

3.3           Representations and Warranties; Default; Officer’s Certificate. 
After giving effect to this Amendment, the representations and warranties set
forth in Article VI of the Credit Agreement shall be true and correct, except to
the extent such representations and warranties are expressly made as of a
specified date in which event such representations and warranties shall be true
and correct as of such specified date, and no Event of Default or Unmatured
Event of Default shall have occurred or be continuing and Administrative Agent
shall have received a certificate executed by a Responsible Officer on behalf of
Borrower, dated the First Amendment Effective Date stating that, after giving
effect to this Amendment, the representations and warranties set forth in
Article VI of the Credit Agreement are true and correct as of the date of the
certificate, except to the extent such representations and warranties are
expressly made as of a specified date in which event such representations and
warranties shall be true and correct as of such specified date, that no Event of
Default or Unmatured Event of Default has occurred and is continuing, and that
the conditions of this Section 3 hereof have been fully satisfied or waived.

 

3.4           Fees.  Borrower shall have paid to Administrative Agent all costs,
fees and expenses (including, without limitation, reasonable legal fees and
expenses) payable to Administrative Agent to the extent then due, including,
without limitation, pursuant to Section 6 of this Amendment and any fee letter
executed by the Borrower in favor of the Administrative Agent in connection with
this Amendment.

 

3.5           Corporate Proceedings.  All corporate and legal proceedings and
all instruments and agreements in connection with the execution and delivery of
this Amendment shall be satisfactory in form and substance to Administrative
Agent and Administrative Agent and all Lenders shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals, good standing certificates and
bring-down telegrams or certificates, if any, which Administrative Agent or such
Lender

 

10

--------------------------------------------------------------------------------


 

reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or Governmental
Authorities.

 

Each Lender and the Administrative Agent hereby agrees that by its execution and
delivery of its signature page hereto, such Person approves of and consents to
each of the matters set forth herein which must be approved by, or which must be
satisfactory to, the Required Lenders or such Person, as the case may be;
provided that, in the case of any agreement or document which must be approved
by, or which must be satisfactory to, the Required Lenders, Administrative Agent
or Borrower shall have delivered a copy of such agreement or document to such
Person if so requested on or prior to the First Amendment Effective Date.

 

3.6           Payment of Unpaid Interest. The Borrower shall have paid to all
Lenders with Existing Term B Dollar Loans simultaneously with the making (or
conversion into) of New Term B-1 Dollar Loans hereunder, all accrued and unpaid
interest on such Lenders’ Existing Term B Dollar Loans outstanding on the First
Amendment Effective Date.  In addition, notwithstanding anything else in the
Credit Agreement to the contrary, at the end of any Interest Period which
existed as of the First Amendment Effective Date, the Borrower will pay to
Lenders holding New Term B-1 Dollar Loans the balance of the interest due and
accruing for such Interest Period on such New Term B-1 Dollar Loans from the
period of the First Amendment Effective Date through the end of such Interest
Period.

 

SECTION 4.         Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, each of Holdings and the Borrower represent
and warrant to each of the Lenders and the Administrative Agent that, as of the
First Amendment Effective Date:

 

(a)           This Amendment has been duly authorized, executed and delivered by
the Borrower and Holdings and this Amendment and the Credit Agreement, as
amended hereby, constitutes each of the Borrower’s and Holdings’ legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

(b)           The representations and warranties set forth in the Credit
Agreement are, after giving effect to this Amendment, true and correct in all
material respects on and as of the First Amendment Effective Date, except to the
extent such representations and warranties are expressly made as of a specified
date (in which event they were true and correct in all material respects as of
such specified date); and

 

(c)           No Default or Event of Default has occurred and is continuing.

 

SECTION 5.         References to and Effect on the Credit Agreement.  On and
after the date hereof each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference to the Credit Agreement, as the case may be, in the Loan Documents and
all other documents (the “Ancillary Documents”)

 

11

--------------------------------------------------------------------------------


 

delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.

 

Except as specifically amended above, the Credit Agreement, and the other Loan
Documents and all other Ancillary Documents shall remain in full force and
effect and are hereby ratified and confirmed.

 

On and after the First Amendment Effective Date, each reference in the Credit
Agreement to “Term B Dollar Loans” shall be deemed to be a reference to the Term
B Dollar Loans as refinanced (or converted) by or into the New Term B-1 Dollar
Loans.

 

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders or Administrative Agent under the Credit Agreement, the Loan
Documents or the Ancillary Documents.

 

SECTION 6.   Fees, Costs and Expenses.  Borrower agrees to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, printing, typing, reproduction, execution and delivery
of this Amendment and all other documents furnished pursuant hereto or in
connection herewith, including without limitation, the reasonable fees and
out-of-pocket expenses of Winston & Strawn, special counsel to Administrative
Agent and any local counsel retained by Administrative Agent relative thereto or
the reasonable allocated costs of staff counsel as well as the fees and
out-of-pocket expenses of counsel, independent public accountants and other
outside experts retained by Administrative Agent in connection with the
administration of this Amendment.

 

SECTION 7.   Miscellaneous.

 


7.1           EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND DELIVERED, SHALL BE
DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL
CONSTITUTE BUT ONE AND THE SAME DOCUMENT WITH THE SAME FORCE AND EFFECT AS IF
THE SIGNATURES OF ALL OF THE PARTIES WERE ON A SINGLE COUNTERPART, AND IT SHALL
NOT BE NECESSARY IN MAKING PROOF OF THIS AMENDMENT TO PRODUCE MORE THAN ONE (1)
SUCH COUNTERPART.  DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AMENDMENT BY
TELECOPY SHALL BE DEEMED TO CONSTITUTE DELIVERY OF AN ORIGINALLY EXECUTED
SIGNATURE PAGE HERETO.


 

7.2           Governing Law.  THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

7.3           Headings.  Headings used in this Amendment are for convenience of
reference only and shall not affect the construction of this Amendment.

 

12

--------------------------------------------------------------------------------


 

7.4           Integration.  This Amendment, the other agreements and documents
executed and delivered pursuant to this Amendment and the Credit Agreement
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

 


7.5           BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  EXCEPT AS EXPRESSLY
SET FORTH TO THE CONTRARY HEREIN, THIS AGREEMENT SHALL NOT BE CONSTRUED SO AS TO
CONFER ANY RIGHT OR BENEFIT UPON ANY PERSON OTHER THAN THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.


 


[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS,

Individually as a Lender and as

Administrative Agent

 

By:

/s/ Susan L. LeFevre

Name:

Susan L. LeFevre

Director:

Director

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

HUNTSMAN INTERNATIONAL

HOLDINGS LLC

 

By:

/s/ Sean Douglas

Name:

Sean Douglas

Director:

Vice President

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

By:

/s/ Sean Douglas

Name:

Sean Douglas

Director:

Vice President

 

 

 

--------------------------------------------------------------------------------